PER CURIAM.
Madlyn Balicki brought suit as the widow and administratrix of Anthony Balicki against Central Greyhound Lines, Inc., of New York, and procured a verdict awarding her damages both as a widow and as administratrix against the defendant. The defendant moved for judgment n. o. v. and, in the alternative, for a new trial. The court below entered an order denying the defendant’s motion for judgment n. o. v. but granted a new trial. Both the plaintiff and the defendant have appealed. The defendant has filed a motion to dismiss the plaintiff’s appeal, but the plaintiff has filed no motion in respect to the defendant’s appeal. This court is without jurisdiction to hear either appeal in view of the fact that no final judgment has been entered by the court below. See Frank Mercantile Corporation v. Prudential Insurance Co. of America, 3 Cir., 115 F.2d 496.
The defendant’s motion to dismiss the appeal at No. 8926 will be granted and the appeal will be dismissed. The court sua sponte will dismiss the defendant’s appeal at No. 8904.